       Case 1:20-cv-03677-LGS-KHP Document 451 Filed 09/01/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                       9/1/2021
MOJO NICHOLS, et al.,

                                                Plaintiffs,              20-CV-3677 (LGS) (KHP)

                             -against-                                ORDER ON MOTION TO SEAL

NOOM INC., et al.,

                                                Defendants.

-----------------------------------------------------------------X

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         On February 12, 2021, Plaintiffs filed a motion to amend/correct the Protective Order in

this case. (ECF No. 209.) That motion has long since been resolved. (See ECF No. 240.)

However, soon after Plaintiffs filed that motion, the parties filed a joint letter setting forth their

respective positions on whether certain information contained within Plaintiffs’ moving papers

should be sealed from public view. (ECF No. 219.) Plaintiffs do not oppose the proposed

redactions on page six of their memorandum of law in support of their motion, but the parties

dispute whether the proposed redactions on pages 10-11 of the brief are proper under

applicable law. (See ECF No. 220 for the proposed redactions.) The Court’s ruling on the

motion to seal is set forth below.

                                                      DISCUSSION

         As the parties recognize in their submissions, the public has a “general right to inspect

and copy public records and documents including judicial records and documents.” Nixon v.

Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). The weight given to the presumption of
      Case 1:20-cv-03677-LGS-KHP Document 451 Filed 09/01/21 Page 2 of 4




public access is determined by “the role of the material at issue in the exercise of Article III

judicial power and the resultant value of such information to those monitoring the federal

courts.” United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995). Once determined, the

weight of the presumption is balanced against the “danger of impairing law enforcement or

judicial efficiency and the privacy interests of those resisting disclosure,” among other factors.

Lugosch v. Pyramid Co., 435 F.3d 110, 120 (2d Cir. 2006) (quoting Amodeo, 71 F.3d at 1049)

(internal quotation marks omitted).

       In addition to this common law right of access, the public has an even stronger First

Amendment right of access to judicial documents. United States v. Erie County, 763 F.3d 235,

239 (2d Cir. 2014). In order to determine whether the First Amendment right of access

attaches, the Court must consider: “(a) whether the documents ‘have historically been open to

the press and general public’ (experience) and (b) whether ‘public access plays a significant

positive role in the functioning of the particular process in question’ (logic).” Id. (quoting

Lugosch, 435 F.3d at 120). If the First Amendment right of access attaches, documents “may be

sealed only if specific, on the record findings are made demonstrating that closure is essential

to preserve higher values and is narrowly tailored to serve that interest.” Erie, 763 F.3d at 239

(internal alteration omitted).

       As opposed to such judicial documents, however, documents passed between parties

(or the Court) in discovery “lie entirely beyond the presumption’s reach.” Amodeo, 71 F.3d at

1050. Even when the Court assesses such documents in the context of a discovery motion, the

documents remain non-judicial. Uni-Systems v. United States Tennis Ass’n, No. 17-cv-147

(KAM) (CLP), 2020 U.S. Dist. LEXIS 251138, at *27 (E.D.N.Y. July 6, 2020). Further, “[w]hen
                                                  2
      Case 1:20-cv-03677-LGS-KHP Document 451 Filed 09/01/21 Page 3 of 4




discovery documents were submitted to the court pursuant to a confidentiality agreement, the

Second Circuit has held that it is ‘presumptively unfair for courts to modify protective orders

which assure confidentiality and upon which the parties have reasonably relied.’” Id. at *27-28

(quoting S.E.C. v. TheStreet.Com, 273 F.3d 222, 230 (2d Cir. 2001)).

       Here, the underlying documents containing the purportedly confidential information

were disclosed during discovery and submitted to the Court in connection with a discovery

motion. Thus, the documents (and the parties’ arguments that rely on the documents) are not

“judicial” for purposes of a motion to seal; the presumption of public access to them is minimal.

Amodeo, 71 F.3d at 1050. Accordingly, the Court agrees with the parties that the information

on page six of Plaintiffs’ memorandum of law should be redacted to preserve Noom’s

competitive business interests.

       However, the Court finds that the proposed redactions on pages 10-11 of Plaintiffs’

memorandum of law are improper. The proposed redactions relate to Noom’s internal

communications about consumer cancellation and refund protocol, Noom’s profitability, and

other policies and procedures related to cancellations and refunds. Having reviewed the

relevant statements and information, the Court finds that there is no legitimate competitive or

privacy interest at stake that would be impinged through disclosure. Accordingly, the Court will

not permit this information to be filed under seal. The Court does not view any of the internal

policies disclosed in the memorandum of law as either “proprietary” or “private,” as Noom

contends. Quite to the contrary, Plaintiffs’ memorandum of law simply references general

alleged conduct that is at the heart of this lawsuit. Noom has failed to meet its burden to

demonstrate any legitimate reason to maintain this information under seal.
                                                3
     Case 1:20-cv-03677-LGS-KHP Document 451 Filed 09/01/21 Page 4 of 4




                                         CONCLUSION

       Plaintiffs are hereby directed to refile their memorandum of law in support of their

motion to amend/correct the protective order with updated redactions in accordance with the

Court’s Order above. The Court also respectfully requests that the Clerk of Court terminate the

pending motion at ECF No. 219.



       SO ORDERED.

Dated: New York, New York
       September 1, 2021


                                                   ______________________________
                                                   KATHARINE H. PARKER
                                                   United States Magistrate Judge




                                               4
